" ' . ...·-'
       ('.

                                                                                                                                                     I.
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   )



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                         v.                                     (For Offenses Committed On or After November I, 1987)


                      Jose Julio Rodriguez-Fuentes                              CaseNumber: 3:19-mj-22196

                                                                                Emerson Wheat
                                                                                Defendant's Attorney


    REGISTRATION NO. 8548 3298
                                                                                                                     Fli,.,ED
    THE DEFENDANT:                                                                                                      MAY 8 1 2019
     lZl pleaded guilty to count(s) 1 of Complaint
                                                                                                             _(   b~11K   US bllSTFllC:T COURT
      D was found guilty to count( s)                                                !lqUil--ll<RN Dl!lTl'110T 01" CALIFORNIA
                                                                                                                      b   u1Y
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                    Nature of Offense                                                            Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

      D The defendant has been found not guilty on count(s)
                                                                             ------------------~

      D Count(s)                                                                 dismissed on the motion of the United States.
                       -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   16'\TIME SERVED                           D -------~__ days

      lZl    Assessment: $10 WAIVED lZl Fine: WAIVED
      lZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the    defendant's possession at the time of arrest upon their deportation or removal.
      D      Court recommends defendant be deported/removed with relative,                         charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, May 31, 2019
                                                                              Date of Imposition of Sentence


                                                                              :Jvlicfz.ae{]. Seng
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                      3:19-mj-22196
